UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6406



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANKLIN PAUL HUNT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-96-27-BR)


Submitted:   June 20, 2002                 Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin Paul Hunt, Appellant Pro Se.    Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Franklin Paul Hunt appeals the district court’s denial of a

postjudgment motion filed pursuant to Fed. R. Civ. P. 60(b).                       The

district court dismissed the underlying 28 U.S.C.A. § 2255 (West

Supp. 2001) motion on its merits on July 20, 1999.                   In November

2001, Hunt moved for relief from judgment pursuant to Fed. R. Civ.

P. 60(b).

       We   review   denial    of    a   Rule    60(b)    motion   for     abuse    of

discretion.     United States v. Holland, 214 F.3d 523, 527 (4th Cir.

2000).      Having reviewed the relevant documents and the district

court’s order denying the motion, we conclude that the court did

not    abuse   its    discretion     in     denying      the   requested    relief.

Therefore, we affirm the district court’s ruling. We dispense with

oral    argument     because   the       facts   and     legal   contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                           AFFIRMED




                                           2